997 A.2d 337 (2010)
Kaywin C. SHADRON, Executrix of the Will of Mia D. Foster, Deceased
v.
Scott C. FOSTER.
Kyle Foster, a Minor Child
v.
Scott C. Foster.
Petition of Scott C. Foster.
No. 176 WAL 2010.
Supreme Court of Pennsylvania.
July 13, 2010.

ORDER
PER CURIAM.
AND NOW, this 13th day of July, 2010, the Petition for Allowance of Appeal is hereby treated as a Petition for Review, as this matter involves a challenge to the Superior Court's order quashing and dismissing Petitioner's appeal. See Vaccone v. Syken, 587 Pa. 380, 384 n. 2, 899 A.2d 1103, 1106 n. 2 (2006). The order of the Superior Court is AFFIRMED.